United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-271
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from an October 25, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
right shoulder injury causally related to factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated December 28, 2007,
the Board affirmed OWCP’s December 7, 2006 denial of appellant’s occupational disease claim

1

5 U.S.C. § 8101 et seq.

and affirmed the denial of her request for merit review.2 By decision dated October 15, 2009, the
Board affirmed OWCP’s January 5, 2009 merit decision denying her claim, finding that she had
failed to establish a causal relationship between her claimed condition and her activities as a
postal clerk.3 The facts of the case contained in the prior decisions are incorporated herein by
reference.
On July 23, 2010 appellant, through her attorney, submitted a request for reconsideration.
Counsel argued that newly submitted medical evidence was sufficient to establish that her right
shoulder condition was caused by her activities as a postal clerk.
In a June 3, 2010 report, Dr. Benjamin A. Goldberg, a Board-certified orthopedic
surgeon, reviewed appellant’s medical history, which revealed a diagnosis of right rotator cuff
tear. He referred reports from appellant’s treating physician, Dr. Lafayette Singleton, a Boardcertified neurologist, who “opined that appellant’s right shoulder rotator cuff tear was caused by
her work duties at the employing establishment.” Dr. Goldberg indicated that he performed
rotator cuff repair and biceps tenodesis on April 20, 2010.
Dr. Goldberg opined that appellant’s right rotator cuff tear was work related based on her
age, history and intraoperative findings. He stated that it was extremely rare for a person under
the age of 50 to experience such a severe degree of degeneration without tendon overload and
that the more likely explanation of this condition (rotator cuff tear at the age of 49) was “a
traumatic etiology from a load at work in excess of the tensile properties of her tendon.”
In a decision dated October 25, 2010, OWCP denied modification of its October 15, 2009
decision. It found that Dr. Goldberg’s June 3, 2010 report was insufficient to establish a causal
relationship between the diagnosed torn rotator cuff and conditions of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Act4 has the burden of establishing the essential
elements of her claim, including the fact that an injury was sustained in the performance of duty
as alleged5 and that any disability and/or specific condition for which compensation is claimed
are causally related to the employment injury.6

2

Docket No. 07-1968 (issued December 28. 2007). Appellant alleged a right shoulder injury due to factors of her
federal employment.
3

Docket No. 09-801 (issued October 15, 2009).

4

5 U.S.C. §§ 8101-8193.

5

Joseph W Kripp, 55 ECAB 121 (2003): see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained injury in the performance of duty he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and manner alleged. He must
also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5) (“injury”
defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury” defined).
6

Dennis M. Mascarenas, 49 ECAB 215 and 217 (1997).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to the claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8 An award
of compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.9
ANALYSIS
In the most recent appeal, the Board found that the medical evidence of record failed to
establish a causal relationship between established work activities and appellant’s claimed right
shoulder condition. The Board finds that the medical evidence submitted on reconsideration is
insufficient to establish that her right shoulder condition was caused or aggravated by factors of
her federal employment.
Dr. Goldberg’s June 3, 2010 report is of limited probative value. He opined that
appellant’s right rotator cuff tear was work related based on her age, history and intraoperative
findings. Dr. Goldberg did not, however, explain the medical process by which her work
activities caused or contributed to the diagnosed torn rotator cuff. The Board has held that
medical conclusions unsupported by rationale are of little probative value.10 Stating that it was
extremely rare for a person under the age of 50 to experience such a severe degree of
degeneration without tendon overload, Dr. Goldberg opined that “the more likely explanation”
for a rotator cuff tear at age 49 was a traumatic etiology from a load at work in excess of the
tensile properties of her tendon. Dr. Goldberg’s opinion is vague and speculative in nature.
Further, he did not explain why it would be extremely rare for a 49-year-old, as opposed to a
50-year-old, to sustain a rotator cuff tear without tendon overload. For these reasons,
Dr. Goldberg’s report is of diminished probative value and is insufficient to establish appellant’s
claim.
7

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

8

Leslie C. Moore, 52 ECAB 132, 132 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

9

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 6 at 218.

10

Cecilia M. Corley, 56 ECAB 662 (2005).

3

OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and physician’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. There is
no probative, rationalized medical evidence addressing how her work duties caused or
aggravated her right shoulder condition. Appellant has not met her burden of proof in
establishing that she sustained an occupational disease causally related to factors of employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a right shoulder injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

